          Case 3:18-cv-00360-WHA Document 209 Filed 04/02/20 Page 1 of 4




 1    James J. Foster                               Michael T. Pieja (CA Bar No. 250351)
      jfoster@princelobel.com                       Alan E. Littmann (pro hac vice)
 2    Aaron S. Jacobs (CA No. 214953)               Jennifer Greenblatt (pro hac vice)
      ajacobs@princelobel.com                       Doug Winnard (CA Bar No. 275420)
 3    PRINCE LOBEL TYE LLP                          Andrew J. Rima (pro hac vice)
      One International Place, Suite 3700           Emma C. Neff (pro hac vice)
 4    Boston, MA 02110                              Lauren Abendshien (pro hac vice)
      Telephone: 617-456-8000                       GOLDMAN ISMAIL TOMASELLI
 5    Facsimile: 617-456-8100                       BRENNAN & BAUM LLP
                                                    200 S. Wacker Dr, 22nd Floor
 6    COUNSEL FOR PLAINTIFFS                        Chicago, IL 60606
                                                    Tel: (312) 681-6000
 7                                                  Fax: (312) 881-5191
                                                    mpieja@goldmanismail.com
 8                                                  alittmann@goldmanismail.com
                                                    jgreenblatt@goldmanismail.com
 9                                                  dwinnard@goldmanismail.com
                                                    arima@goldmanismail.com
10                                                  eneff@goldmanismail.com
                                                    labendshien@goldmanismail.com
11
                                                    Attorneys for
12                                                  Defendant Apple
                                                    Inc.
13

14                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
15                                     SAN FRANCISCO DIVISION
16
     UNILOC USA, INC., et al.,                         Case Nos. 3:18-cv-00360-WHA
17                                                               3:18-cv-00365-WHA
                    Plaintiffs,                                  3:18-cv-00572-WHA
18
             v.                                        JOINT STATUS REPORT
19                                                     REGARDING INTER PARTES
     APPLE INC.,                                       REVIEW PROCEEDINGS
20
                    Defendant.
21

22

23

24

25

26
27
28
      JOINT STATUS REPORT                       1                        CASE NOS. 3:18-CV-00360-WHA;
                                                                              -00365-WHA; -00572-WHA
     3446664.v1
         Case 3:18-cv-00360-WHA Document 209 Filed 04/02/20 Page 2 of 4




 1          Pursuant to the Court’s November 12, 2019, Order, the parties respectfully submit this status

 2 report regarding inter partes review proceedings relating to the patents-in-suit.         Final written

 3 decisions from the PTAB have issued in the IPRs relating to each of the above-captioned cases. Those

 4 decisions have held every claim asserted in the -00360 case to be unpatentable; held all but one claim

 5 asserted in the -00365 case to be unpatentable; and held some, but not all, of the claims of the ‘127

 6 Patent at issue in the -00572 case to be unpatentable. Uniloc filed requests for rehearing of the

 7 PTAB’s decisions in each case, all of which were denied. Uniloc has filed an appeal in several cases.

 8

 9          The parties respectfully request the Court set a deadline to provide a further status report by

10 October 5, 2020, to advise as to the status of any appeals.

11

12          Civil Action No. 3:18-cv-00360: This action involves one patent: U.S. Patent No. 7,092,671.

13 The ‘671 Patent was the subject of two IPR petitions, IPR2018-00282 (filed by Apple) and IPR2018-

14 00199 (filed by a third party, Unified Patents Inc.). The PTAB issued a final written decision in

15 Apple’s IPR on June 4, 2019, in which it held all challenged claims of the ‘671 Patent were

16 unpatentable. The PTAB issued a final written decision in Unified Patents’s IPR on May 31, 2019,

17 in which it held all challenged claims of the ‘671 Patent were unpatentable. The claims held to be

18 unpatentable included all claims asserted by Uniloc in the -360 action. Uniloc filed requests for
19 rehearing of the final written decisions in Apple’s and Unified Patents’s IPRs regarding the ‘671

20 Patent on July 1, 2019, which PTAB denied on February 12 and February 19, 2020. The time for

21 Uniloc to file an appeal against these decisions has not yet passed.

22

23          Civil Action No. 3:18-cv-00365: This action involves one patent: U.S. Patent No. 6,216,158.

24 The ‘158 Patent is the subject of one IPR petition: IPR2018-00361, filed by Apple. On June 19,

25 2019, the PTAB issued a final written decision in this IPR. The final written decision held claims 1,

26 2, 6-9, 12, 14, and 15 were unpatentable, but that claim 20 had not been shown to be unpatentable.
27 Claim 20 is the only claim asserted in the -365 case that has not been held to be unpatentable. Uniloc
28 filed a request for rehearing of the final written decision regarding the ‘158 Patent, which was denied
     JOINT STATUS REPORT                               2                        CASE NOS. 3:18-CV-00360-WHA;
                                                                                     -00365-WHA; -00572-WHA
         Case 3:18-cv-00360-WHA Document 209 Filed 04/02/20 Page 3 of 4




 1 on August 9, 2019. On October 9, 2019, Uniloc noticed an appeal of the PTAB’s decision to the

 2 Federal Circuit (Appeal No. 20-1038). Uniloc filed its opening brief on appeal on March 9, 2020.

 3 Apple’s response brief on appeal is due June 19, 2020.

 4

 5         Civil Action No. 3:18-cv-00572: This action involves two patents: U.S. Patent Nos.

 6 6,161,134 and 6,446,127.

 7         The ‘127 Patent is the subject of one IPR petition: IPR2018-00456, filed by Apple. This IPR

 8 was instituted on August 3, 2018. On July 31, 2019, the PTAB issued a final written decision in this

 9 IPR. The final written decision held claims 15, 21-24, 27, 28, and 30 of the ‘127 Patent were

10 unpatentable, but claims 1-5 and 8 of the ‘127 Patent had not been shown to be unpatentable. Uniloc

11 filed a request for rehearing of this decision on August 30, 2019, which was denied on February 25,

12 2020. Apple filed a notice of appeal on March 10, 2020 (Fed. Cir. Appeal No. 20-1575). Uniloc

13 filed a notice of cross-appeal on March 24, 2020. The parties are awaiting a briefing schedule.

14         The ‘134 Patent is not the subject of any IPR petitions. Apple had previously filed IPR2018-

15 00420 relating to the ‘134 Patent; however, the PTAB declined to institute IPR proceedings with

16 respect to the ‘134 Patent.

17

18 DATED: April 2, 2020                         Respectfully submitted,
19
                                                /s/ James J. Foster
20                                              James J. Foster
                                                jfoster@princelobel.com
21                                              Aaron S. Jacobs (CA No. 214953)
                                                ajacobs@princelobel.com
22                                              PRINCE LOBEL TYE LLP
                                                One International Place, Suite 3700
23                                              Boston, MA 02110
                                                Telephone: 617-456-8000
24                                              Facsimile: 617-456-8100
25

26
27
28
     JOINT STATUS REPORT                             3                        CASE NOS. 3:18-CV-00360-WHA;
                                                                                   -00365-WHA; -00572-WHA
        Case 3:18-cv-00360-WHA Document 209 Filed 04/02/20 Page 4 of 4



                                       /s/Michael T. Pieja
 1                                     Michael T. Pieja (CA Bar No. 250351)
                                       Alan E. Littmann (pro hac vice)
 2                                     Jennifer Greenblatt (pro hac vice)
                                       Doug Winnard (CA Bar No. 275420)
 3                                     Andrew J. Rima (pro hac vice)
                                       Emma C. Neff, M.D., J.D. (pro hac vice)
 4                                     Lauren Abendshien (pro hac vice)
                                       GOLDMAN ISMAIL TOMASELLI
 5                                     BRENNAN & BAUM LLP
                                       200 S. Wacker Dr, 22nd Floor
 6                                     Chicago, IL 60606
                                       Tel: (312) 681-6000
 7                                     Fax: (312) 881-5191
                                       mpieja@goldmanismail.com
 8                                     alittmann@goldmanismail.com
                                       jgreenblatt@goldmanismail.com
 9                                     dwinnard@goldmanismail.com
                                       arima@goldmanismail.com
10                                     eneff@goldmanismail.com
                                       labendshien@goldmanismail.com
11
                                       Kenneth Baum (CA Bar No. 250719)
12                                     GOLDMAN ISMAIL TOMASELLI
                                       BRENNAN & BAUM LLP
13                                     429 Santa Monica Boulevard, Suite 710
                                       Santa Monica, CA 90401
14                                     Tel: (310) 576-6900
                                       Fax: (310) 382-9974
15                                     kbaum@goldmanismail.com
16                                     Attorneys for Defendant Apple Inc.
17

18
19

20

21

22

23

24

25

26
27
28
     JOINT STATUS REPORT                   4                       CASE NOS. 3:18-CV-00360-WHA;
                                                                        -00365-WHA; -00572-WHA
